398 F.2d 828
Jasper Danny CAMPBELL, Appellant,v.UNITED STATES of America, Appellee.
No. 24883.
United States Court of Appeals Fifth Circuit.
August 12, 1968.

Jasper Danny Campbell, McAlester, Okl., for appellant.
Alex H. McGlinchey, Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before BROWN, Chief Judge, WISDOM, Circuit Judge and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate a federal conviction of conspiracy and interstate transportation of fraudulent securities in violation of 18 U.S.C.A. §§ 371 and 2314.


2
Appellant contends that his waiver of counsel was not valid and that his plea of guilty to this offense was not voluntary. He alleges specifically that he was not warned of his right to counsel when he made incriminating statements to the interrogating F.B.I. agents and that, because of these statements, he was compelled to plead guilty. Appellant also contends that a certain assistant United States attorney offered to obtain a lenient sentence for a plea of guilty, which sentence was to be concurrent with the sentence he was then serving in the Oklahoma State Penitentiary.


3
After an evidentiary hearing comprising 110 pages of the record on appeal, the district judge found that appellant's waiver of counsel was valid. The record supports this conclusion. See Putt v. United States, 5 Cir., 1968, 392 F.2d 64, 65 n. 2.


4
Appellant's allegation regarding the voluntariness of his plea of guilty is also without merit. The district court found after the hearing that appellant's plea was entirely voluntary and this finding is sustained by the record. See Broxson v. Wainwright, 5 Cir., 1967, 372 F.2d 944; Busby v. Holman, 5 Cir., 1966, 356 F.2d 75.


5
No error has been found in the district court's judgment. The order of denial is hereby


6
Affirmed.